DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-2, 4-10, 17-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The office hereby notes that each allowable claim construction is previously examined and deemed as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the amended claim 1 only incorporates claim 3 alone without the structure of claim 2, and thus all claims dependent therefrom constitutes a separate search to determine allowability without the first and second conductor film extends on the one main surface to reach the first and second side surface, respectively.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2, 4-10, 17-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 11-12, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Usui 2004/0178500).
Regarding Claim 11; Usui discloses a module (as depicted by Fig. 2D) comprising: a substrate having a polygonal shape in a plan view (as constituted by Fig. 2D constitutes a polygon or atleast 4 straight sides as otherwise depicted by Fig. 7); a first electronic component mounted on one main surface of the substrate (first components 410a mounted on main surface 455 at 405 thereof); and side electrodes provided on a plurality of side surfaces forming the polygonal shape of the substrate, wherein a first conductor film and a fifth conductor film are provided on the substrate (as set forth by abstract—whereas interconnect line conductors 408a, and 408b denote 1st/5th conductor films and comprising the same material as shielding film—as set forth by para. 0024 and respectively corresponds to the first component 410a, and 410b—as depicted by Fig. 2D; and further set forth by para.’s 0046-0047--whereas 408a, and 408b electrically couples to shielding film-416 at different sides of the substrate to denote side electrodes—as depicted by Fig. 2D), each of the first conductor film and the fifth conductor film being coupled to the first electronic component (as already set forth), the first conductor film extends to reach a first side surface of the plurality of side surfaces to be coupled to the side electrodes provided on the first side surface (as depicted by Fig. 2D—where the first conductor film-408a extends to reach a side electrode portion 416 located at a third side surface of the plurality of side surfaces), and the fifth conductor film extends to reach a third side surface of the plurality of side surfaces, the third side surface being different from the first side surface (as depicted by Fig. 2D—where the fifth conductor film-408b extends to reach another side electrode portion 416 located at a third side surface of the plurality of side surfaces).  

Regarding Claim 12; Usui discloses the module according to Claim 11, wherein the first conductor film extends on the one main surface to reach the first side surface, and the fifth conductor film extends on the one main surface to reach the third side surface (as depicted by Fig. 2D).  


Allowable Subject Matter
4.	Claim(s) 13-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 13; the module according to Claim 12, wherein at least one mounting land is provided on the one main surface, the first electronic component being mounted on the at least one mounting land, the at least one mounting land includes a mounting land not coupled to a via conductor, one end of the via conductor reaching 

Regarding Claim 14; the module according to Claim 12, wherein the substrate is a laminated substrate including a plurality of layers, and a third conductor film is provided on at least one inner layer of the plurality of layers in the substrate, the third conductor film extending to reach the plurality of side surfaces to be coupled to the side electrodes provided on the plurality of side surfaces.

Regarding Claim 15; the module according to Claim 12, wherein at least one mounting land is provided on the one main surface, the first electronic component being mounted on the at least one mounting land, the at least one mounting land includes a mounting land coupled to a first via conductor, one end of the first via conductor reaching the other main surface of the substrate, and the mounting land is coupled to the first conductor film or the fifth conductor film on the one main surface, the first conductor film or the fifth conductor film being coupled to the first electronic component.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot; whereas new rejection(s) are hereby presented to read on the amended claim language.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10706993 B2
Shimoichi; Takuma
Fig. 13

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835